Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

2.	The disclosure is objected to because of the following informalities:
The applicant should delete “Various Forms” and paragraphs 8-56 in the specification because they are duplicate subject matter as the claims.   
Appropriate correction is required.

3.	Claim 8 is objected to because of the following informalities:  
In claim 8, line 6, change “heart” to --  heater  --.
  Appropriate correction is required.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1,6-7,18-20,22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO2018/101561) in view of Chung et al. (U.S. 2009/0167228).
	Jeong et al. teach an image forming apparatus 100 comprising a housing (inherent) which contains an image forming device within the housing, a fan 120 to cool the interior of the housing including a power supply unit 200 which converts AC power to DC power, and a temperature sensor 110 (applicant’s second sensor) which detects the temperature of the power supply unit (see translation page 4, par. 5-13).  Referring to Fig.4, the power supply unit includes a substrate 201 (AC/DC board) having a transformer 210 which divides the substrate into a primary side 202 and a secondary side 203; the temperature sensor 110 can be disposed on either the primary or secondary side of the substrate (see page 7 of translation). According to the sensed temperature, a processor 180 will control a driving circuit for driving the fan (par. 8 of translation). The temperature sensor is a NPC thermistor which decreases resistance with increasing temperature and decreases output voltage with increasing temperature; the processor controls the driving of the fan when the voltage of the thermistor is less than or equal to a preset voltage value and exceeds the preset voltage value (second temperature threshold; page 8 of translation, par. 9-10). This would read on applicant’s controlling of the fan for “at least one of”… “a second condition”. 
	Specifically, Jeong et al. teach all that is claimed except a first temperature sensor to output a temperature corresponding to the temperature of the housing. 
	Chung et al. teach an electronic equipment device 104 (computer, server, video game console, etc.) having a power supply 102,  load 108 to be driven by the power supply, and a fan 112, 114 for cooling the electronic device (par. 46). The power supply 102 has an associated temperature detector Ta and fan 112 while the electronic device 104 has an associated temperature detector Tb and fan 114 to be controlled by a fan control 110 (Fig.1A, par. 48-49,53-58). It would have been obvious to one of ordinary skill in the art before the effective filing date to additionally supply Jeong et al. with a temperature sensor for detecting the temperature of the housing and controlling a cooling fan for cooling the apparatus because the equipment can be run at a normal operational temperature and the power supply unit and electronic equipment can be provided with more individual control (par. 4,85).
	Regarding claims 6-7, the fan can be controlled to be “ON” or “OFF”; the “ON” state would be the same speed (target rotational speed) for both or either of when the first or second conditions are satisfied. 
	Regarding claim 18, the power supply unit includes a substrate 201 having a step down (inherent for electronic equipment) transformer 210 which divides the substrate into a primary side 202 and a secondary side 203; the temperature sensor 110 can be disposed on the secondary side of the substrate which includes a circuit for rectifying and smoothing the voltage (page 7, par. 9-10).
	Regarding claim 19, it is described that the secondary side of the substrate has a rectifying circuit and it would have been obvious to one of ordinary skill in the art before the effective filing date to use a diode in the described rectifying circuit because it is notoriously well known that rectifying circuits include diodes to achieve the rectification of which the examiner takes Official Notice.
	Regarding claim 20, the temperature sensor can also be located on the primary side of the substrate (page 4, par. 7).
Regarding claim 22, the use of a third temperature detector to detect a heater of a fixing device and being closer to the heater than a first temperature detector to detect the ambient temperature of the image forming apparatus is notoriously well known in the art since the third temperature detector must be close to the heater to actually detect the fixing heater temperature accurately of which the examiner takes Official Notice. 
	Regarding claim 23, the controller drives the fan to stop, or be driven at a constant speed or to control the speed (pg. 11, par.9).

5.	Claims 2-5,8-17,21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2-5, receiving an image forming job and keeping the fan stopped when both the first and second condition are not satisfied for a predetermined length of time after starting to execute the image forming job is not taught or suggested by the prior art of record. 
	Regarding claims 8,11 counting the sum of the number of “turn-ons” by which the toner image heater is turned on and controlling the fan when the turn-on cumulative value becomes not less than a cumulative threshold is not taught or suggested by the prior art of record.
	Regarding claims 9-10,12-17, obtaining followability information that is the information on the followability of the second temperature detecting element with respect to the temperature of the detecting element mounted on the AC/DC board and modifying the second condition depending on the followability information is not taught or suggested by the prior art of record. 
	Regarding claim 21, the primary side of the transformer including a heater and a triac is not taught or suggested by the prior art of record. 
	
6.	Claim 24 is allowable over the prior art of record. 
Regarding claim 24, obtaining followability information that is the information on the followability of the second temperature detecting element with respect to the temperature of the detecting element mounted on the AC/DC board and modifying the second condition depending on the followability information is not taught or suggested by the prior art of record. 

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sakurai, Sakamoto et al., Mitourida, Tsukamoto et al., Kimizuka, Sasaki, and Kuroda et al.  all teach an image forming apparatus/electronic device having a temperature sensor associated with a control board and a fan to cool the board or apparatus that are relevent to the claimed invention. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852